DETAILED ACTION
This action is in response to the preliminary amendment dated 7/18/2022.  Claims 1, 3 and 4 are currently amended.  Claims 2, 8, 10, 18-30 and 36-64 have been canceled.  No claims have been newly added.  Presently, claims 1, 3-7, 9, 11-17 and 31-35 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/13/2021, 7/18/2022 and 8/2/2022 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 10/8/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Van der Heiden et al. (US 4997430) in view of Schlittenhardt (US 0762001).
Regarding claim 1, the Van der Heiden et al. reference discloses a fluid transfer device (see the device of Fig. 3A) for connecting a source container (considered drug vial 10) to an intermediate container (considered the IV bag 30), the fluid transfer device comprising: a first attachment portion (20) configured to engage a first port (13) of the source container (10), the first attachment portion comprising a first projection (needle 24) defining a first fluid passage (29); a second attachment portion (27) configured to engage a second port (33) of the intermediate container (30), the second attachment portion comprising a second projection (it is considered that the outer portion of the second attachment portion 27 defines a second projection) defining a second fluid passage (32); a selector portion (valve body 23 includes a valve member 25) for selectively transitioning the fluid transfer device from a first configuration (considered the configuration depicted in figure 2C) in which a flow path between the first and second fluid passages is closed to a second configuration (considered the configuration depicted in figure 2B) in which the flow path between the first and second fluid passages is open.
The Van der Heiden et al. reference does not disclose a limiter configured to inhibit the selector portion from selectively transitioning the fluid transfer device from the first configuration to the second configuration, wherein the limiter is moveable from a first position to a second position, wherein, in the first position, the limiter inhibits the selector portion from transitioning the fluid transfer device from the first configuration to the second configuration, and wherein, in the second position, the limiter allows the selector portion to transition the fluid transfer device from the first configuration to the second configuration.
However, the Schlittenhardt reference teaches a valve assembly having a rotatable valve member (11) with a selector portion (13) to turn the valve member (page 1, lines 42-48) and a limiter (it is considered that the safety device that includes a bend 14, arms 17, a lower extension 15 and an upper extension 16 constitutes a limiter; see at least page 1, lines 79-97) in order to prevent accidental or inadvertent opening of the valve (page 1, lines 95-97).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the fluid transfer device of the Van der Heiden et al. reference with a limiter as taught by the Schlittenhardt reference in order to prevent accidental or inadvertent opening of the fluid transfer device.
It is considered that the combination of the Van der Heiden et al. reference and the Schlittenhardt reference provides a limiter (as taught by the Schlittenhardt reference) configured to inhibit the selector portion (Van der Heiden et al.: valve member 25 of the valve body 23) from selectively transitioning the fluid transfer device from the first configuration to the second configuration, wherein the limiter is moveable from a first position (Schlittenhardt: considered the position in which the lower extension 15 of the limiter is located in the position to prevent the rotation of the selector portion 13) to a second position (Schlittenhardt: considered the position in which the lower extension 15 of the limiter is raised so that the selector portion 13 is able to be rotated), wherein, in the first position, the limiter inhibits the selector portion from transitioning the fluid transfer device from the first configuration to the second configuration, and wherein, in the second position, the limiter allows the selector portion to transition the fluid transfer device from the first configuration to the second configuration.
In regards to claim 4, the combination of the Van der Heiden et al. reference and the Schlittenhardt reference discloses wherein the selector portion (Van der Heiden et al.: 23) comprises a chamber (Van der Heiden et al.: the valve member 25 is received within the chamber of the valve body 23) and a valve (Van der Heiden et al.: 25) configured to fit at least partially within the chamber (Van der Heiden et al.: see at least figure 1), and wherein, when the limiter is in the first position, the limiter inhibits the valve from moving relative to the chamber to selectively transition the fluid transfer device from the first configuration to the second configuration (Schlittenhardt: the limiter prevents the rotation of a valve member when in the first position; see at least page 1, lines 79-97).
In regards to claim 5, the combination of the Van der Heiden et al. reference and the Schlittenhardt reference discloses wherein the valve is configured to rotate within the chamber to open and close the flow path (Van der Heiden et al.: see figure 2B for the valve member 25 being rotated to open a flow path through the selector portion; see figure 2C for the valve member 25 being rotated to close the flow path through the selector portion).
In regards to claim 6, the combination of the Van der Heiden et al. reference and the Schlittenhardt reference discloses wherein the chamber comprises a first aperture (Van der Heiden et al.: it is considered that the aperture that is located between the first fluid passage 29 and the chamber containing the valve member 25) aligned with the first fluid passage and a second aperture (Van der Heiden et al.: it is considered that the aperture that is located between the second fluid passage 32 and the chamber containing the valve member 25) aligned with the second fluid passage, and wherein, when the valve is in a closed position (Van der Heiden et al.: see figure 2C), the valve blocks at least one of the first and second apertures.
In regards to claim 7, the combination of the Van der Heiden et al. reference and the Schlittenhardt reference discloses wherein the valve comprises a body (Van der Heiden et al.: 25) and an opening (Van der Heiden et al.: 25a and 25c) extending through the body, and wherein, when the valve is in the closed position, the opening does not align with the first and second apertures of the chamber (Van der Heiden et al.: see figure 2C).
In regards to claim 31, the Van der Heiden et al. reference of the combination of the Van der Heiden et al. reference and the Schlittenhardt reference wherein the first attachment portion (Van der Heiden et al.: 20) comprises a first plurality of arms (Van der Heiden et al.: 22) spaced from each other (Van der Heiden et al.: see figure 1) and configured to secure to the first port of the source container (Van der Heiden et al.: col. 6, lines 20-24).  
In regards to claim 32, the Van der Heiden et al. reference of the combination of the Van der Heiden et al. reference and the Schlittenhardt reference discloses wherein the first plurality of arms (Van der Heiden et al.: 22) comprises a first arm (Van der Heiden et al.: considered a single arm of the plurality of arms 22) having a free end (Van der Heiden et al.: considered end of the arm 22 projecting toward the container 10 as depicted in figure 1) configured to secure to a portion of the first port of the source container (Van der Heiden et al.: 10), the free end comprising a latch portion (Van der Heiden et al.: it is considered that the radially inward projections on the arms 22 constitute latch portion) extending towards the first projection (Van der Heiden et al.: 24) in a first direction and having a first chamfered region and a second chamfered region, the first and second chamfered regions comprising different chamfer angles (Van der Heiden et al.: see attached annotated figure 1 for the first chamfered region and the second chamfered region).  

    PNG
    media_image1.png
    421
    567
    media_image1.png
    Greyscale


In regards to claim 33, the Van der Heiden et al. reference of the combination of the Van der Heiden et al. reference and the Schlittenhardt reference discloses each of the first and second chamfered regions are curved (Van der Heiden et al.: it is considered that the first chamfered regions and the second chamfered regions are curved around the first projection 24).
In regards to claim 34, the Van der Heiden et al. reference of the combination of the Van der Heiden et al. reference and the Schlittenhardt reference discloses wherein the first projection (Van der Heiden et al.: 24) of the first attachment portion comprises a spike.  
In regards to claim 35, the Van der Heiden et al. reference of the combination of the Van der Heiden et al. reference and the Schlittenhardt reference discloses wherein the source container (Van der Heiden et al.: 10) comprises a medicine vial and the intermediate container (Van der Heiden et al.: 30) comprises an intravenous (IV) fluid bag.  

Allowable Subject Matter
Claims 3, 9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3, the prior art of record does not disclose or suggest wherein the limiter is moveable from the second position to the first position, and wherein a smaller force is required to transition the limiter from the first position to the second position than from the second position to the first position in combination with the other limitations of claim.
In regards to claim 9, the prior art of record does not disclose or suggest wherein a first stem connected to the chamber and to one of the first or second attachment portions, the first stem providing fluid communication between one of the first and second fluid passages and an interior of the chamber, and wherein the limiter is configured to secure to the first stem when in the first and second positions in combination with the other limitations of the claim.
Claims 11-17 depend from claim 9, either directly or indirectly, and, therefore, claims 11-17 contain the indicated allowable subject matter of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panick et al. (US 11311458), Carrez et al. (US 7152845), Russo (US 6221041), LaBove (US 4863454) and Pipelka (US 20200214937) disclose various valve assemblies that include a rotatable valve member to either permit or prevent a fluid connection between two containers.  Koronski (US 1605351), Leech, Jr. (US 1473774), Barnes (US 1569252) and Dahl (US 0812021) disclose various locking mechanisms for rotary valve members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753       

/CRAIG J PRICE/Primary Examiner, Art Unit 3753